DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
 
Response to Arguments

	Applicant did not submit new arguments with the RCE request.  All arguments presented on 8/18/2020; were considered and responded to in the Advisory Action, mailed 8/26/2020. 
	Examiner will comment, however, on the use of longitudinal.  Applicant’s invention shows strain gauges arranged around a cylindrical probe.  The strain gauges are located adjacent the handle portion of the probe and spaced away from the tip of the probe.  The strain gauges are located all in one plane surrounding the probe.  See applicant’s Fig. 2A, reproduced below.  The strain gauges are thus seen as surrounding the longitudinal axis.  They are not spaced at different locations along the longitudinal axis.  Therefore, for examination purposes and giving the claims their broadest reasonable interpretation.  “a strain sensor arranged longitudinally on the ultrasound probe” is seen as a strain sensor somewhere along the 


    PNG
    media_image1.png
    342
    682
    media_image1.png
    Greyscale

	Examiner will reproduce those arguments below:
The amendments to the claims do change the overall scope of the claim. However, it does not appear to overcome the rejections. The longitudinal direction as claimed does not show that length or actual mechanical differences than the application's probe and set up versus the prior arts. The present application as seen in Fig. 2a illustrates that the ultrasound probe is that of a long cylindrical probe with a long probe body and where the strain sensor and gauges are located on the proximal end of the probe next to the handle encompassing or 
Applicant argues the rejection of the claims. Applicant argues the rejection of claim 1 and 4-5 over Jurvelin in view of Salculdean and Hossack. Applicant argues that the combination does not teach the strain sensor, gauge, or longitudinal strain limitations of the claims with regards to the anatomical region. However, the ultrasound probe with sensors and gauges of Jurvelin, Salculdean and Hossack are seen as part of the ultrasound probe. Any force or torque applied by pressing said probe against a subject would be a result of the strain sensor/gauge reading this force or torque from the entire probe being pushed or pressed against and anatomical region. Thus the prior art does teach these limitations. There is no limiting language of the claim that illustrates that using the probe on tissue would not result in a type of strain to be measured or if the probe is mechanically different than the prior art that would cause a different type of strain or bending force. The cylindrical probe and internal use of the probe with multiple strain gauges located at the hilt of probe near the handle of the probe of the present invention shows that the gauges need not be themselves pressed against an anatomical region but at least pick up on stress caused by the ultrasound being used on or in tissue as seen in the Fig. of the present application. This part of the invention is not reflected in the claim language.
Applicant argues that the combination of Osaka and Salculdean do not teach the strain sensor, gauge, or longitudinal strain limitations of the claims with regards to the anatomical region. However, the ultrasound probe with sensors and gauges of Osaka and Salculdean are seen as part of the ultrasound probe. Any force or torque applied by pressing said probe against a subject would be a result of the strain sensor/ gauge reading this force or torque from the entire probe being pushed or pressed against and anatomical region. Thus the prior art does teach these limitations. The cylindrical probe and internal use of the probe with multiple strain gauges located at the hilt of probe near the handle of the probe of the present invention shows 
Applicant argues that the grid pattern as claimed is not taught by the prior art. However, when referring to the figures of the present application a representation of this is (it appears) 4 strain sensors round the proximal end of the probe which is cylindrical next to the probe handle that are evenly spaced. The grid pattern is seen as merely evenly spaced strain gauges that if you drew lines through their central axis would result in a somewhat grid rendering. Which is seen as a broad reasonable interpretation for what a grid pattern of gauges would be as presented in the written description. Osaka's gauges are surrounding and thus encompassing the longitudinal axis and in a grid pattern as if you draw lines through their center axis as was produced in the final arguments you would result in a somewhat grid type rendering and thus a grid pattern on gauges where the longitudinal (longest axis of the probe) runs directly through the center.
Applicant argues the rejection of claim 7 and 10-13 over Jurvelin et al. in view of Hossack.
Applicant argues that the combination does not teach the strain sensor, gauge, or longitudinal strain limitations of the claims with regards to the anatomical region. However, the ultrasound probe with sensors and gauges of Jurvelin and Hossack are seen as part of the ultrasound probe. Applicant argues that the Hossack reference does not teach the strain gauges as arranged around the probe in a grid like pattern to measure longitudinal strain. However, it is the combination of Jurvelin and Hossack that teach the limitations of the claims. Hossack et al. does teach wherein the strain sensor includes a plurality of strain gauges arranged in a grid pattern along the ultrasound probe and encircling a longitudinal axis of the ultrasound probe (Fig. 3; specifically where there are four strain gauges that surround a probe like structure around the circumference and where they are in a grid pattern radially out from the center of the cylinder with strain gauges 50 and 52). Jurvelin teaches that longitudinal strain can be 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was mad


Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurvelin et al., US 20050043623 in view of Salculdean, US 6425865 and Hossack et al., US 6612992.

Regarding claim 1, Jurvelin et al. teaches: A medical instrument (Fig. 1 and Fig. 6; specifically the ultrasound probe), comprising: an ultrasound probe (Fig. 1 and Fig. 6; specifically the ultrasound probe as there is an ultrasound transducer element 4) configured to contact an anatomical region (claim 1; preamble of claim, specifically pressing the tissue to be examined with an ultrasound probe), wherein the ultrasound probe includes an ultrasound transducer for acquiring images of the anatomical region ([0026]; specifically that a probe is passed over tissue and an ultrasound image of tissue covered by the scan can be produced); and a strain sensor arranged longitudinally on the ultrasound probe to measure a longitudinal strain applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts the anatomical region to acquire ultrasound images of the anatomical region (Fig. 1; specifically the strain gauge 6 and is used to measure compression which would be a longitudinal force as it is down and thus a longitudinal strain), wherein the longitudinal strain measured by the strain sensor represents at least one of a force applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts the anatomical region ([0040], [0046] and claim 10; specifically measuring strain while imaging) and the strain sensor is spaced from the ultrasound transducer along the longitudinal axis of the ultrasound probe (Fig. 1 and [0040]; specifically the strain gauges 6 which is located proximally on the probe the transducer element 4 is located on the distal tip).

Jurvelin et al. does not teach explicitly that there is a bending force also applied or that the strain gauges would be arranged around the probe. Salculdean et al. teaches: and that there is an axial force and bending force applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts the anatomical region (when moving the probe and using it to image) (Fig. 3; specifically where the entire set up is seen as the ultrasound probe and element 13 is a force-torque sensor that clearly encircles the entirety of a longitudinal axis of the ultrasound probe device and is for showing the force that has been applied to the ultrasound transducer at the bottom of the entirety of the probe device where force and torque is seen as down and bending type forces).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. to include the force sensor as taught by Salculdean et al. The motivation 

Jurvelin et al. does teach that is has a strain gauge which would be seen as part of a strain sensor as seen in [0040]. Paragraph [0040] also describes that there and be multiple strain gauges. If there were two strain gauges used as the “or more” arrangement of Jurvelin et al. they would result in a grid pattern as it would be a single axis with two point grid.  Jurvelin et al. does not teach explicitly that a plurality of strain gauges are arranged in a grid pattern along the ultrasound probe and encircling a longitudinal axis in a way that would encircle the axis of the probe. 
  Hossack et al. does teach wherein the strain sensor includes a plurality of strain gauges longitudinally arranged in a grid pattern along the ultrasound probe and encircling a longitudinal axis of the ultrasound probe (Fig. 3; specifically where there are four strain gauges that surround a probe like structure around the circumference and where they are in a grid pattern radially out from the center of the cylinder with strain gauges 50 and 52  – where the strain gauges are encircling the longitudinal axis which is seen as longitudinally arranged as it is along the longitudinal axis).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. to have equally spaced strain gauges as taught by Hossack et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 

Regarding claim 4, Jurvelin et al. teaches: wherein the strain sensor includes a plurality of strain gauges ([0040]; specifically that there can be more than one strain gauge making it a plurality).  If there were two strain gauges used as the “or more” arrangement of Jurvelin et al. they would result in a grid pattern as it would be a single axis with two point grid and would be equally spaced as they would only exist in the grid spaced apart from one another.  Jurvelin et al. does not explicitly state that there are two strain gauges or that this is in a particular pattern.  Hossack et al. does teach: wherein the plurality of strain gauges are equally spaced within the grid pattern. (Fig. 3; specifically strain gauges 50 and 52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. to have equally spaced strain gauges as taught by Hossack et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 2143 (c).  Where in this instance, Jurvelin et al. and Hossack et al. both state that there can be multiple strain gauges around a device.  The use of multiple strain gauges surrounding a device and evenly spaced would result in getting information from all those locations and would result in showing strain at different locations round a device which is predictable. 

Regarding claim 5, Jurvelin et al. teaches: wherein the plurality of strain gauges are arranged adjacent a proximal end of the ultrasound probe and the ultrasound transducer is (Fig. 1; specifically sensor located at element 6 and transducer located at element 4).

Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurvelin et al., US 20050043623 in view of Hossack et al., US 6612992.

Regarding claim 7, Jurvelin et al. teaches: An ultrasound system (Fig. 1 and Fig. 6; specifically the ultrasound probe), comprising: an ultrasound probe (Fig. 1 and Fig. 6; specifically the ultrasound probe as there is an ultrasound transducer element 4) configured to contact an anatomical region (claim 1; preamble of claim, specifically pressing the tissue to be examined with an ultrasound probe), wherein the ultrasound probe includes an ultrasound transducer for acquiring images of the anatomical region ([0026]; specifically that a probe is passed over tissue and an ultrasound image of tissue covered by the scan can be produced); and a strain sensor longitudinally arranged on the ultrasound probe to measure a longitudinal strain applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts the anatomical region to aquire ultrasound images of the anatomical region (Fig. 1; specifically the strain gauge 6 and is used to measure compression which would be a longitudinal force as it is down and thus a longitudinal strain), and the strain sensor is spaced from the ultrasound transducer along the longitudinal axis of the ultrasound probe (Fig. 1 and [0040]; specifically the strain gauges 6 which is located proximally on the probe the transducer element 4 is located on the distal tip) and a workstation configured to reconstruct an ultrasound volume from the ultrasound images acquired by the ultrasound transducer (Fig. 1; specifically element 5 which is the processor connected to the device and [0027]), wherein, responsive to the longitudinal strain measured by the strain sensor, the workstation is further configured to determine at least one of a force applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts ([0040], [0046] and claim 10 where the force is being measured while imaging is done and therefore the workstation or computer (which is measuring via the sensor) would be acquiring this force).

Jurvelin et al. does teach that is has a strain gauge which would be seen as part of a strain sensor as seen in [0040]. Paragraph [0040] also describes that there and be multiple strain gauges. If there were two strain gauges used as the “or more” arrangement of Jurvelin et al. they would result in a grid pattern as it would be a single axis with two point grid.  
Hossack et al. does teach wherein the strain sensor includes a plurality of strain gauges longitudinally arranged in a grid pattern along the ultrasound probe and encircling a longitudinal axis of the ultrasound probe (Fig. 3; specifically where there are four strain gauges that surround a probe like structure around the circumference and where they are in a grid pattern radially out from the center of the cylinder with strain gauges 50 and 52 – where they are located along a longitudinal axis and thus arranged longitudinally).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. to have equally spaced strain gauges as taught by Hossack et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 2143 (c).  Where in this instance, Jurvelin et al. and Hossack et al. both state that there can be multiple strain gauges around a device.  The use of multiple strain gauges surrounding a device and evenly spaced would result in getting information from all those locations and would result in showing strain at different locations round a device which is predictable. 

Regarding claim 10, Jurvelin et al. teaches: wherein the strain sensor includes a plurality of strain gauges ([0040]; specifically that there can be more than one strain gauge making it a plurality).  If there were two strain gauges used as the “or more” arrangement of Jurvelin et al. they would result in a grid pattern as it would be a single axis with two point grid and would be equally spaced as they would only exist in the grid spaced apart from one another.  Jurvelin et al. et al. does not explicitly state that there are two strain gauges or that this is in a particular pattern.  Hossack et al. does teach: wherein the plurality of strain gauges are equally spaced within the grid pattern. (Fig. 3; specifically strain gauges 50 and 52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. to have equally spaced strain gauges as taught by Hossack et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 2143 (c).  Where in this instance, Jurvelin et al. and Hossack et al. both state that there can be multiple strain gauges around a device.  The use of multiple strain gauges surrounding a device and evenly spaced would result in getting information from all those locations and would result in showing strain at different locations round a device which is predictable. 

Regarding claim 11, Jurvelin et al. teaches: wherein the plurality of strain gauges are arranged adjacent a proximal end of the ultrasound probe and the ultrasound transducer is positioned at a distal end of the ultrasound probe (Fig. 1; specifically sensor located at element 6 and transducer located at element 4 and [0040] that there can be more than one sensor).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurvelin et al., US 20050043623 and Hossack et al., US 6612992, as seen in claim 7 above, further in view of Osaka et al., US 20070032726.

([0001] and [0101]; specifically that the ultrasound procedure can be for elastography which is elasticity type imaging and thus force is associated with elasticity for imaging and can be seen as a function and is an image and thus would be seen as the workstation and where pressure data which is applied pressure around the probe and thus axial forces are used for pressing for imaging and thus effects control and imaging of the elasticity module and this is a function as it calculates how the pressing is done in a specific area).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. and Hossack et al. to have equally spaced strain gauges as taught by Osaka et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 2143 (c).  Where in this instance, Jurvelin et al. and Osaka et al. both state that there can be multiple strain gauges around a device.  The use of multiple strain gauges surrounding a device and evenly spaced would result in getting information from all those locations and would result in showing strain at different locations round a device which is predictable. 

Regarding claim 13, Jurvelin et al. and Hossack et al. do not teach explicitly that the imaging is done with an elasticity module and displayed. Osaka et al. teaches: wherein the workstation determines the bending force as a function of at least one of an elasticity module of the ultrasound probe, an external radius of the ultrasound probe, a moment of area of the ultrasound probe and a distance of a center of the strain sensor from a distal tip of the ([0001] and [0101]; specifically that the ultrasound procedure can be for elastography which is elasticity type imaging and thus force is associated with elasticity for imaging and can be seen as a function and is an image and thus would be seen as the workstation and where pressure data which is applied pressure around the probe and thus any type of forces are used for pressing for imaging and thus effects control and imaging of the elasticity module and this is a function as it calculates how the pressing is done in a specific area and how this is done for multiple sensors and would result in a radius which is external and how this would be a moment of area also because it is not one the transducer tip).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. and Hossack et al. to have equally spaced strain gauges as taught by Osaka et al. The motivation to do this would be a use of known technique to improve similar devices (methods, or products) in the same way to obtain predictable results as seen in the KRS rational in MPEP 2143 (c).  Where in this instance, Jurvelin et al. and Osaka et al. both state that there can be multiple strain gauges around a device.  The use of multiple strain gauges surrounding a device and evenly spaced would result in getting information from all those locations and would result in showing strain at different locations round a device which is predictable. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurvelin et al., US 20050043623 and Hossack et al., US 6612992, as seen in claim 7 above, further in view of Salculdean, US 6425865.

Regarding claim 14, Hossack et al. teaches that there is an axial force and bending force applied when moving the probe and using it to image as seen in columns 3-4, lines 60-67 and 1-(Fig. 3; specifically where the entire set up is seen as the ultrasound probe and element 13 is a force-torque sensor that clearly encircles the entirety of a longitudinal axis of the ultrasound probe device and is for showing the force that has been applied to the ultrasound transducer at the bottom of the entirety of the probe device where force and torque is seen as down and bending type forces and abstract; specifically the computer taking into account all movement, force and imaging where imaging is a type of display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Jurvelin et al. and Hossack et al. to include the force sensor as taught by Salculdean et al. The motivation to do this would be to substitute one known device or element for another to obtain predictable results as seen in the KRS rational in MPEP 2143 (b).  Where in this instance, the use of a different type of force sensor or strain gauge would still operate in the same way and give information on the same type of forces applied to an ultrasound probe. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurvelin et al., US 20050043623, Hossack et al., US 6612992, and Salculdean, US 6425865, as seen in claim 14 above, further in view of Kemp, US 20140240713.

Regarding claim 15, Salculdean et al. does teach that the load sensor can be for torque which is a type of bending force column 7, lines 20-33. Jurvelin et al., Hossack et al. and ([0059]; specifically the use of Bragg gratings which sense bending in fibers and where they are used to compute a bend angle and bend radius and Fig. 6; which shows all the fibers connected to the device 70 and computer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe with strain sensors as taught by Jurvelin et al., Hossack et al. and Salculdean et al. to include the angle sensors as taught by Kemp. The motivation to do this would be to use a known deformation sensor such as a Bragg grating to show bend of an object where a Bragg grating can be seen as a type of strain sensor as it is effected and reads based on forces making it bend and thus would be a simple substitution of a known type of strain sensor for another as seen in MPEP 2143 (b). Where this would result in predictable results as a Bragg grating is known for its ability to show bend of fibers or elements within a device. 

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al., US 20070032726 in view of Salculdean, US 6425865.

Regarding claim 1, Osaka et al. teaches: A medical instrument (Fig. 7 specifically the ultrasound probe), comprising: an ultrasound probe (Fig. 7; specifically the ultrasound probe) configured to contact an anatomical region (abstract; An ultrasound probe includes an ultrasound wave transmit/receive surface coming into contact with a contact surface of a subject), wherein the ultrasound probe includes an ultrasound transducer for acquiring images of the anatomical region (Fig. 7; specifically the ultrasound probe with transducer 101 and Fig. 1; specifically imaging the subject with the probe 10); and a strain sensor (Fig. 7; specifically the strain sensor which is seen as pressure sensors 71-76 which sense the pressure applied to the probe and measure it along the longitudinal axis as the strain is from pushing the probe into the patient and thus along the longitudinal axis as that is the longest axis of the probe), wherein the longitudinal strain measured by the strain sensor represents at least one of a force applied by the anatomical region to the ultrasound probe as the ultrasound transducer contacts the anatomical region (Fig. 7; specifically the strain sensor which is seen as pressure sensors 71-76 which sense the pressure applied to the probe and measure it along the longitudinal axis as the strain is from pushing the probe into the patient and thus along the longitudinal axis as that is the longest axis of the probe) and the strain sensor is spaced from the ultrasound transducer along the longitudinal axis of the ultrasound probe (Fig. 7; specifically where the different sensors are spaced away from the transducer and along the longitudinal axis as the sensors are along the longitudinal axis as is the transducer) wherein the strain sensor includes a plurality of strain gauges longitudinally arranged in a grid pattern along the ultrasound probe and encircling a longitudinal axis of the ultrasound probe (Fig. 7; specifically the pressure and force sensors 71-76 which lie in a grid like pattern and are equally spaced from one another and that they are encircling a longitudinal axis as the longitudinal axis runs through the center from the tip of the probe to the handle and thus the strain sensor and strain gauges are longitudinally arranged as they are along the longitudinal axis).

Osaka et al. does teach in another embodiment that the ultrasound probe can be an intra-corporeal probe with pressing surface and transducers as seen in Fig. 9-17. Osaka et al. does not teach explicitly that there is a bending force also applied or that the strain gauges (Fig. 3; specifically where the entire set up is seen as the ultrasound probe and element 13 is a force-torque sensor that clearly encircles the entirety of a longitudinal axis of the ultrasound probe device and is for showing the force that has been applied to the ultrasound transducer at the bottom of the entirety of the probe device where force and torque is seen as down and bending type forces and is spaced away from the tip of the transducer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Osaka et al. to include the force sensor as taught by Salculdean et al. The motivation to do this would be to substitute one known device or element for another to obtain predictable results as seen in the KRS rational in MPEP 2143 (b).  Where in this instance, the use of a different type of force sensor or strain gauge would still operate in the same way and give information on the same type of forces applied to an ultrasound probe and the use of a different type of force sensor or strain gauge would still operate in the same way and give information on the same type of forces applied to an ultrasound probe. 

Regarding claim 4, Osaka et al. does teach: wherein the plurality of strain gauges are equally spaced within the grid pattern. (Fig. 7; specifically the pressure and force sensors 71-76 which lie in a grid like pattern and are equally spaced from on another).

Regarding claim 5, Salculdean et al. teaches: wherein the plurality of strain gauges are arranged adjacent a proximal end of the ultrasound probe and the ultrasound transducer is positioned at a distal end of the ultrasound probe (Fig. 3; specifically where the force sensor is located proximally compared to the transducer and where the transducer is located on the end of the device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe and strain gauges as taught by Osaka et al. to include the force sensor as taught by Salculdean et al. The motivation to do this would be to substitute one known device or element for another to obtain predictable results as seen in the KRS rational in MPEP 2143 (b).  Where in this instance, the use of a different type of force sensor or strain gauge would still operate in the same way and give information on the same type of forces applied to an ultrasound probe and the use of a different type of force sensor or strain gauge would still operate in the same way and give information on the same type of forces applied to an ultrasound probe. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793